19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Shirley KEELING, Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 93-3090.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 17, 1994.Filed:  March 10, 1994.

Before BOWMAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Shirley Keeling appeals the judgment of the District Court affirming the final determination of the Secretary denying Keeling's claim for Disability Insurance benefits and Supplemental Security Income based on disability.  For reversal, Keeling argues that the Secretary's decision that Keeling was not disabled in April 1990 is not supported by substantial evidence.  More specifically, Keeling argues that (1) her subjective complaints are consistent with the record as a whole, and thus the ALJ erred in discrediting her testimony;  (2) the ALJ's decision that Keeling could perform her past relevant work as a sewing machine operator is not supported by substantial evidence;  and (3) the ALJ failed to consider Keeling's combined impairments.


2
Having carefully considered the case, we conclude that Keeling's arguments lack merit and that the decision of the Secretary is supported by substantial evidence on the record as a whole.  We also conclude that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.